Citation Nr: 0609652	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  02-16 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty during World War II.  He 
died in July 2000.  The appellant is the veteran's daughter.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in August 2004 for further development.  


FINDING OF FACT

There were no VA benefits due and unpaid at the time of the 
veteran's death.    


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed a 
claim for accrued benefits in October 2001.  A rating 
decision was issued in February 2002.  In August 2004, the 
Board remanded the claim for further development; and in 
January 2005, a VCAA letter was issued to the appellant.  
This letter effectively notified the appellant of what 
information and evidence is needed to substantiate her claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in her possession that pertains to the claim.  The appellant 
was also notified of what the evidence must show to support 
her claim of entitlement to accrued benefits.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The contents of 
the January 2005 notice fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of her claim, and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  There is no 
indication of relevant, outstanding records which would 
support the appellant's claim. 38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c)(1)-(3). For all the foregoing reasons, the 
Board concludes that VA's duties to the appellant have been 
fulfilled with respect to the issue on appeal.

In addition, the Board notes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Although the present appeal involves the 
issue of accrued benefits, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for accrued benefits.  Despite the 
inadequate notice provided to the appellant, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant a letter in January 2005 in which it advised the 
appellant what evidence the VA had on file, what evidence the 
VA was responsible for obtaining, and what the evidence must 
show in order to grant the appellant's claim.  Since the 
Board concludes below that the preponderance of the evidence 
is against the claim for accrued benefits, any questions as 
to the appropriate effective date to be assigned are rendered 
moot. 

Accrued benefits

The present appeal has been styled as a claim for accrued 
benefits.  VA law provides that, upon the death of an 
individual receiving VA benefit payments, certain persons 
shall be paid periodic monetary benefits to which that 
individual was entitled at the time of death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death, and due and unpaid.  See 38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000(a).  The veteran died in July 
2000, and the appellant essentially claims that there are VA 
benefits which were due, but unpaid, at the time of the 
veteran's death.  

The record shows that the service connection for psychiatric 
disability was established in the 1940's.  By rating decision 
in October 1991, the veteran was found to be incompetent for 
VA purposes.  

The appellant testified at a February 2004 Board hearing she 
had been her father's fiduciary and was receiving his 
disability compensation.  However, when he was placed in a 
nursing home in April 1992, the nursing home became her 
father's fiduciary.  She stated that her father believed that 
he was receiving funds up until his death in July 2000.  The 
appellant testified that before he died, the veteran told the 
appellant that he had $95,000 with the VA, and that he wished 
it to go to his granddaughter (the appellant's daughter).  
She further testified that she was not told until the day of 
the hearing that her father's VA funds had been applied to an 
overpayment.  The appellant also stated at the Board hearing 
that she had been told that as long as he remained in the 
nursing home he would receive both VA medical care and 
disability compensation.  

The Board remanded the claim in August 2004 so that an audit 
could be performed.  The audit essentially showed that showed 
that the veteran had a loan guaranty (LG) debt in the amount 
of $27,625.  The veteran applied for a waiver of the LG.  His 
waiver request was denied in March 1988.  As a result, the 
veteran agreed to have $150.00 withheld from his disability 
compensation.  The veteran was paid $1479 per month from May 
1990 to January 1991.  A March 1993 field examination 
discovered that the veteran's wife had died in October 1990.  
The RO notified the veteran in September 1993 that his wife 
would be removed as a dependent and that an overpayment would 
be created.  The preexisting debt was thus increased.  Then, 
after it was learned that the veteran had been placed in a VA 
contract nursing home, an additional overpayment was created 
when the veteran's VA compensation benefits were suspended in 
November 1994 (retroactively to April 1992).  This action as 
apparently accomplished pursuant to 38 C.F.R. § 3.557(b) 
which provided for termination of pension and compensation 
payments to certain incompetent veterans who were 
institutionalized by the government and whose estate was over 
a certain amount.  

The audit prepared by the RO in response to the Board's 
remand shows an overpayment in the amount of $55,488.00.  The 
audit indicates that the veteran had the amount of $10,928.99 
in a personal funds of patient (PFOP) account and that this 
amount was applied to the overpayment.  The audit shows that 
an additional amount of $15,600.00 was applied to the 
overpayment by VA's Debt Management Center, and that the 
remaining amount of $28,959.01 was written off.  

Review of the audit prepared by the RO leads the Board to 
find that there were in fact no VA benefits which were due, 
but unpaid, at the time of the veteran's death.  The Board 
acknowledges the appellant's contentions and testimony 
regarding what her father told her.  It seems that the 
veteran believed that he had a substantial sum of VA funds 
which were being held for him.  It is unfortunate that the 
veteran was under that impression and the Board understands 
the appellant's desire to find out if there were any such 
funds being held for the veteran.  However, the RO's audit 
reveals no VA funds due, but unpaid to the veteran at the 
time of his death.  


ORDER

The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


